68929: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-22646: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 68929


Short Caption:GRACE (LECORY) VS. DIST. CT. (STATE)Classification:Original Proceeding - Criminal - Mandamus


Lower Court Case(s):Clark Co. - Eighth Judicial District - C297844Case Status:Writ Issued


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:04/04/2016 at 2:00 PMOral Argument Location:Regional Justice Center


Submission Date:04/04/2016How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


PetitionerLecory L. GraceHoward Brooks
							(Clark County Public Defender)
						Robert E. O'Brien
							(Clark County Public Defender)
						


Real Party in InterestThe State of NevadaMarc P. DiGiacomo
							(Clark County District Attorney)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						Ofelia L. Monje
							(Clark County District Attorney)
						Steven S. Owens
							(Clark County District Attorney)
						


RespondentDouglas W. Herndon


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


08/15/2016OpenRemittitur


08/22/2016OpenOriginal Writ





Docket Entries


DateTypeDescriptionPending?Document


10/06/2015Filing FeePetition Filing fee waived.  Criminal.


10/06/2015Petition/WritFiled Petition for Writ of Mandamus.15-30349




10/06/2015AppendixFiled Appendix to Petition for Writ.15-30350




11/12/2015Order/ProceduralFiled Order/Answer Writ Petition.  Real Parties in Interest's Answer due:  20 days.15-34474




12/02/2015Petition/WritFiled State's Answer to Petition for Writ of Mandamus.15-36692




02/24/2016Order/ProceduralFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument on the next available calendar.16-05960




02/29/2016Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, April 4, 2016, at 2:00 p.m. for 30 minutes in Las Vegas.16-06483




03/21/2016Notice/OutgoingIssued Oral Argument Reminder Notice.16-08823




04/04/2016Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


07/21/2016Opinion/DispositionalFiled Authored Opinion. "Petition granted." We direct the clerk of this court to issue a writ of mandamus directing the district court to vacate its July 31, 2015, order concluding that the justice court lacked jurisdiction to adjudicate suppression issues during a preliminary hearing. Before the Court En Banc. Author: Parraguirre, C.J. Majority: Parraguirre/Hardesty/Douglas/Cherry/Saitta/Gibbons/Pickering. 132 Nev. Adv. Opn. No. 51. EN BANC16-22646




07/21/2016WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to  Robert E. O'Brien  for service upon Judge Douglas W. Herndon.16-22651